 OAO 435         Case      4:18-cr-00223-RCC-DTF                  Document
                                    Administrative Office of the United States Courts388 Filed 11/15/19 FOR
                                                                                                         Page  1 ofUSE
                                                                                                            COURT    1 ONLY
 AZ Form (Rev. 10/2018)                                                                                               DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                   3. DATE
           Amy P. Knight                                                                520-792-8033                             11/15/19
4. FIRM NAME
                 Kuykendall & Associates
5. MAILING ADDRESS                                                                  6. CITY                           7. STATE         8. ZIP CODE
                        531 S Convent Avenue                                                  Tucson                     AZ                 85701
9. CASE NUMBER                          10. JUDGE                                                            DATES OF PROCEEDINGS
    CR18-00223-RCC(DTF)                                Collins                      11.   11/15/2019                   12.
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    United States v. Warren                                                         14.   Tucson                       15. STATE AZ
16. ORDER FOR
9 APPEAL                                ✔
                                        9      CRIMINAL                             9     CRIMINAL JUSTICE ACT            BANKRUPTCY
9    NON-APPEAL                         9      CIVIL                                9     IN FORMA PAUPERIS               OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                    DATE(S)                             PORTION(S)                          DATE(S)
    9VOIR DIRE                                                                      ✔9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)                                                      Andy Silverman                            11/15/2019
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                                9OTHER (Specify)
    9SENTENCING
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST            # OF              DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                       ADDITIONAL                                                     ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                       COPIES
     30 DAYS                   9                       9                                   PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              9                       9                             ✔      PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                   ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                           ✔                            E-MAIL ADDRESS
                                                                                     amyknight@kuykendall-law.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    /s/ Amy P. Knight                                                  THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   11/15/19
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                          PHONE NUMBER
ORDER RECEIVED                                     DATE               BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY           TRANSCRIPTION COPY             ORDER RECEIPT       ORDER COPY
